Citation Nr: 1228781	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  11-26 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for left upper extremity peripheral neuropathy.

2.  Entitlement to a disability rating in excess of 10 percent for right upper extremity peripheral neuropathy.

3.  Entitlement to a disability rating in excess of 10 percent for left lower extremity peripheral neuropathy.

4.  Entitlement to a disability rating in excess of 10 percent for right lower extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to April 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania that continued 10 percent ratings for the disabilities on appeal.  Jurisdiction over the case was subsequently transferred to the RO in Pittsburgh, Pennsylvania.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims are decided. 

The Veteran's most recent VA examination to determine the current degree of severity of his bilateral upper and lower peripheral neuropathy was performed in October 2009, approximately two and one half years ago.  The Veteran's then representative submitted a statement in October 2011, generally asserting on the Veteran's behalf that the service-connected disabilities were more severe than the current ratings suggest and that the October 2009 examination was no longer contemporaneous.  The representative has essentially requested the Board to remand the case for a current VA examination.

In light of the amount of time since the most recent VA examination and the representative's argument, the Board has determined that the Veteran should be afforded another VA examination to determine the current degree of severity of his bilateral upper and lower peripheral neuropathy, after any outstanding pertinent records are obtained.

Accordingly, this case is REMANDED to the RO for the following actions:

1.  The RO should undertake appropriate development to obtain all outstanding medical records pertaining to treatment or evaluation of the Veteran's bilateral upper and lower peripheral neuropathy during the period of the claim.

2.  Then, the Veteran should be afforded VA examination by an examiner with sufficient expertise to determine the current level of severity of his service-connected bilateral upper and lower peripheral neuropathy.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

The RO should ensure that the examiner provides all information required for rating purposes.

The rationale for all opinions expressed should also be provided.

3.  The RO should also undertake any other development it determines to be warranted.

4.  Then, the RO should readjudicate the issues on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate time period for response before the case is returned to the Board for further appellate action, if otherwise in order.

By this remand the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

